Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	Applicant’s preliminary amendment dated 31 March 2022, in which claims 1-28 have been cancelled, and new claims 29-32 have been added, is acknowledged.
 	Claims 29-32 are pending in the instant application. 
	Claims 29-32 are being examined herewith.
Priority
 	The instant application is a Continuation of U.S. Patent Application 16/212,455, filed on 6 December 2018, now U.S. Patent 11,124,501, which is a Division of U.S. Patent Application 15/332,472, filed on 24 October 2016, now U.S. patent 10,189,821, which is a Continuation of U.S. patent application 15/026,911, filed on 1 April 2016, now U.S. patent 9,701,664, which is a National entry 371 of International Application PCT/GB2014/052992, filed on 3 October 2014, which claims priority from United Kingdom Patent Application 1317609.4, filed on 4 October 2013. A certified copy of the priority document has been submitted on 1 April 2016 in U.S. Patent Application 15/026,911.
Information Disclosure statement
The information disclosure statements (IDS) filed on 31 March 2022 (two documents) are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, the phrase “the group consisting of ovarian cancer […] bone cancer, or Ewing’s sarcoma” is vague and indefinite because the term “or Ewing’s sarcoma” would mean that the claim is open ended in the closed Markush expression “the group consisting of”.
 	Appropriate correction is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claimscontain subject matter which was not described in the specification in such a way as toreasonably convey to one skilled in the relevant art that the inventor or a joint inventor,or for pre-AIA  the inventor(s), at the time the application was filed, had possession ofthe claimed invention. This is a new matter rejection.
The original Specification as filed does not provide support for the recitation "colorectal cancer”, or “bone cancer” in claim 29.
The Specification teaches ([0013], [0017]) that the present invention provides a compound for use in the treatment of cancer; the present invention provides a method of treating cancer in a patient in need of such treatment, said method comprising administering to said patient a therapeutically effective amount of a compound of the invention [0023].
The Specification teaches [0149] that the compounds of the invention are medicaments for use in treatment of a proliferative disorder; the term "proliferative disorder" pertains to an unwanted or uncontrolled cellular proliferation of excessive or abnormal cells which is undesired, such as, neoplastic or hyperplastic growth, whether in vitro or in vivo [0150]. Examples of proliferative conditions include, but are not limited to, pre-malignant and malignant cellular proliferation, including, for example, malignant neoplasms and tumors, cancers, leukemias, bone diseases. Any type of cell may be treated, including but not limited to, lung, colon, breast, ovarian, prostate, liver, pancreas, brain, and skin [0150]. 
The Specification provides guidance (page 229) to compounds Examples 1-168 being tested using U2OS cells (bone osteosarcoma cell line), and compounds Examples 169-218 being tested using SK-OV-3 cells (ovarian cancer cell line). 
Thus, there is support in the Specification for the treatment of cancer, generally, and there is support for treatment of ovarian cancer, skin cancer, breast cancer, lung cancer, which are subtypes of cancer listed in claim 29, and for osteosarcoma (which is the most common form of bone cancer).
While there is support in the Specification [0150] for treatment of colon cancer, the Specification fails to teach a method of treating the instantly claimed colorectal cancer with a compound of the invention. 
While there is support in the Specification for osteosarcoma (U2OS cells used in the assay), the Specification fails to teach treating the instantly claimed bone cancer (which is a genus that encompasses osteosarcoma) with a compound of the invention. 
While the Specification fails to provide explicit support for the claimed method of treating Ewing sarcoma (of claim 29) or endometrial cancer (of claim 32) with a compound of the invention, there may be implicit support in the Specification for these limitations. That is because the Specification teaches ([0006]) that HSF1 is over-expressed in, or has otherwise been implicated in, for example, endometrial cancer, or Ewing's sarcoma ([0006], [0147]), and the Specification teaches that agents capable of inhibiting HSF1 (such as the compounds of the invention) treat diseases in which HSF1 activity is mediated [0007]; the anti-proliferative effects of the compounds of the present invention have particular application in the treatment of human cancers by virtue of their HSF1 inhibitory properties [0151].
It is acknowledged that the Specification teaches [0001] that the compounds of the invention act as inhibitors of heat shock factor 1 (HSF1) activity; the present invention relates to their use in the treatment of HSF1-mediated conditions or diseases, such as cancer. 
 	Thus, there is no recitation in the Specification of colorectal cancer, as in instant claim 29, or bone cancer, as in instant claim 29, as subtypes of cancer to be treated with a compound of the invention.
	Disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph. Lockwood, v. American Airlines, Inc. 41 USPQ.2d 1961 at 1966 (CAFC, 3/4/97) 
When an explicit limitation in a claim is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill in the art would have understood at the time of the patent application was filed, that the description required that limitation.
The Specification contains no disclosure of colorectal cancer, bone cancer, as diseases to be treated with a compound of the invention. The amendment newly added claim 29 constitutes new matter because there is no explicit or implicit support for the added limitations. Cancellation of the new matter is required.
	
 	Claims 29-32 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
 	Claims 29-32 are drawn to a method of treating a cancer selected from the group consisting of ovarian cancer, skin cancer, breast cancer, lung cancer, colorectal cancer, bone cancer, or Ewing's sarcoma in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of 
    PNG
    media_image1.png
    127
    303
    media_image1.png
    Greyscale
; claims 31, 30 recite ovarian cancer as the cancer to be treated with said compound; claim 32 recites endometrial cancer as the disease to be treated with 
    PNG
    media_image1.png
    127
    303
    media_image1.png
    Greyscale
.
 	Thus, claims 29-32, taken together with the specification, imply that compound 
    PNG
    media_image1.png
    127
    303
    media_image1.png
    Greyscale
(which is compound Example 169, Specification, page 200) can treat the various types of cancer, namely ovarian cancer, skin cancer, breast cancer, lung cancer, colorectal cancer, bone cancer, Ewing's sarcoma, or endometrial cancer in a patient in need thereof.
 	The genus of diseases to be treated encompasses 8 distinct subtypes of cancer, each having different symptoms, different etiology, different mechanism and different treatment. 
 	The compounds of the instant application are HSF1 inhibitors.
 	Whitesell et al. (Expert Opinion Ther. Targets 2009, 13(4), 469-478, cited in PTO-892) teach the challenges related to inhibiting HSF1 as an anticancer strategy.
Whitesell teaches that HSF1 coordinates a genome-wide transcriptional program known as heat shock response that not only restores the normal protein folding environment, but alters signaling pathways and modulates metabolism to enhance cell survival under stress (page 469, under Introduction).
Whitesell teaches (page 475, left column, first paragraph under 5. Expert Opinion) that the many beneficial effects of HSF1 in enhancing the survival of organisms under stress come at the cost of facilitating the initiation and maintenance of cancers.
Whitesell teaches that the regulation of HSF1 activities is complex (page 475, left column, last paragraph). Whitesell teaches that many questions remain at the molecular level despite considerable effort over the past three decades. 
Whitesell teaches the need to devise effective strategies for the discovery of chemical biological probes with the required potency and selectivity (page 474, last paragraph, right column).
Whitesell teaches (page 475, right column, first paragraph) that interest in the pharmacological manipulation of the heat shock response has led to the empirical identification of several inducers and inhibitors of HSF1 activation, but so far none of these compounds seems to act upon HSF1 directly and all display prominent non-HSF1-dependent effects unique to their particular modes of action. Whitesell teaches that, for example, in the case of HSP90 and proteasome inhibitors, the cytoprotective activation of HSF1 occurs as a side effect of their primary action and might impair their overall anticancer efficacy.
Whitesell further teaches (page 475, right column, first paragraph) that combined exposure to HSF1 inhibitors with diverse modes of action might increase their activity, but might increase their toxicity, as well.
Whitesell teaches (page 475, right column, third paragraph) that it is expected that in the future potent and selective inhibitors of HSF1 will be identified and early pre-clinical evaluation of their anticancer activity will be underway. 
Thus, Whitesell teaches the current limitations and potential of HSF1 inhibitors as anticancer agents and the importance of assessing the efficacy of any HSF1 inhibitor in pre-clinical animal models of cancer/disease.
More recently, Velayutham et al. (Frontiers in Oncology 2018, vol. 8, article 97, p. 1-5, cited in PTO-892) teach that, after myriad investigations on HSF1, the field has advanced to a phase where there is consensus that finding a potent and selective pharmacological inhibitor of HSF1 will be a major breakthrough in the treatment of cancer, and that presently all reported inhibitors have their limitations (Abstract).
Carpenter et al. (Curr Cancer Drug Targets 2019, 19(7), 515-524, cited in PTO-892) teach that there have been multiple attempts to develop a targeted inhibitor of HSF1 activity. Carpenter teaches that a number of such small molecule HSF1 inhibitors which have been evaluated for suppressing tumorigenic properties of cancer cells, yet some compounds show off-target effects indicating that their specificity to HSF1 is limited (page 8, lines 6-10). 
Carpenter teaches the need to evaluate small molecule HSF1 inhibitors in vivo in animal models of cancer/specific types of cancer, in order to establish efficacy in treating disease. For example, Carpenter teaches that compounds KNK437, KNK423, which were found to inhibit HSF1 activity (page 8, lines 10-20) and showed in vitro suppression of cancer cell growth, were evaluated in vivo and found to suppress tumor cell growth. Carpenter further teaches (page 8, second paragraph) that small molecule Ly101-4b, a HSF1 inhibitor, was evaluated in vivo and has anti-tumor effect in preclinical animal models of pancreatic cancer; that rohitinib (RHT) was evaluated in vitro and in vivo and was effective at reducing growth of several solid and hematopoietic tumor lines in vitro and in vivo.
Carpenter teaches (page 9, under Conclusion) that agents that target HSF1 therapeutically have yet to make it to the clinic likely because many of them have obvious off-target effects and are not highly specific to HSF1.
Carpenter teaches (page 9, last line, page 10) that continued development of HSF1 inhibitors in preclinical in vivo animal models of disease will be necessary.
Dong et al. (Trends in Pharmacological Sciences 2019, 40 (12), 986-1005, cited in PTO-892) teach that HSF1 protects cells from stresses such as chemical, radiation and temperature; these properties of HSF1 are exploited by a broad spectrum of cancers, which exhibit high levels of nuclear, active HSF1. Dong teaches that, while HSF1 has been validated as a powerful target in cancers by genetic knockdown studies, HSF1 inhibitors reported to date have lacked sufficient specificity and potency for clinical evaluation (Abstract).
Dong teaches that HSF1 is a key enabler of malignancy (Figures 2, 3). Dong teaches (page 994, first paragraph under Inhibitors of HSF1 pathway) that small molecule HSF1 inhibitors have been reported and utilized to interrogate the role of HSF1 in cancer (Table 1).
Dong emphasizes that it is important to critically evaluate such small molecule HSF1 inhibitors for specificity, chemical liabilities, target engagement, in vitro and in vivo efficacy.
Dong teaches (page 1001, fourth paragraph) that, for compounds such as CCT251236, there is no clear mechanism of action, raising concerns about specificity for HSF1.
Dong teaches (page 1001, first paragraph under Concluding Remarks) that the discovery of small molecules that directly inhibit HSF1 has posed a challenge, common to all transcription factors, of drugging a protein with no enzymatic activity and extended regions of intrinsic disorder. 
Dong teaches that there are a number of liabilities with current molecules used to inhibit HSF1, either as chemical probes, or to evaluate therapeutic proof-of-concept in animal cancer models.
Importantly, Dong teaches that, in anticipation of driving the development of future HSF1 inhibitors to an advanced stage, in vivo target engagement, tolerability, PK/PD properties are key aspects that must be addressed for use in animal models. 
Thus, Whitesell, Velayutham, Carpenter and Dong all teach the need to evaluate small molecule HSF1 inhibitors in vivo, in animal models of disease specific for each cancer/type of cancer to be treated, in order to establish efficacy in treating disease. 
 	In view of the different mechanistic pathways involved in different types of cancer, it is unlikely that a skilled artisan would view that the instantly claimed method comprising administering a compound of the instant application, could be used to treat all of the 8 types of cancer as claimed.  
 	A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compound of the instant claims is effective in treating the 8 types of cancer as claimed.  
 	The specification has provided guidance for the synthesis of 218 compounds of instant formula (I) as HSF1 inhibitors, which were tested in three biological assays (data in Table, pages 228-233, Specification).
 	The Specification provides guidance for the compounds of instant formula (I) being evaluated in the Arrayscan assay, which is a cell-based high throughput phenotypic screen in U2OS cells (human bone osteosarcoma cells); the screen quantifies the inhibition of HSP72 induction following treatment with the HSP90 inhibitor tanespimycin (17-AAG). However, this assay provides no information related to the mechanism of action of the compounds. This is important, because HSF1 is regulated by multiple post-translational phosphorylations. Further, the Arrayscan assay does not establish whether the compounds of the invention display cellular activity in said cancer cells without activation of the heat shock response using the HSP90 inhibitor 17-AAG.
	The Specification provides guidance for the compounds of instant formula (I) being evaluated in the Cell-based ELISA (Celllisa) assay [00126], in U2OS or SK-OV-3 (ovarian cancer) cells. This HSP72 cell-based ELISA assay is an alternative assay format to the Arrayscan assay for quantifying the induced expression of HSP72 upon incubation with 17-AAG. Again, this assay provides no information related to the mechanism of action of the compounds, nor does it establish whether the compounds of the invention display cellular activity in said cancer cells without activation of the heat shock response using the HSP90 inhibitor 17-AAG.
 	The Specification provides guidance for a number of compounds of instant formula (I) being evaluated in the Titre Blue assay [00127]-[00128], which establishes whether the compounds display cellular activity without the activation of the heat shock response using the HSP90 inhibitor 17-AAG, in the U2OS cell line. Paragraph [0127] states that this assay was run in U2OS or SK-OV-3 cells. The Table with biological activity on pages 228-233 does not specify which cancer cells were actually used in the Titre assay (it only specifies which compounds were tested in the U2OS cells Examples 1-168, and which in the SK-OV-3 cells Examples 169-218, in the ELISA assay). Since the last compound tested in the Titre assay (page 232) is Example 168, the examiner assumes the Titre Blue assay results are all obtained using U2OS cells, human bone osteosarcoma cells. Thus, based on the data presented in the Specification, one may conclude that the compounds of the invention have anti-cancer activity against bone osteosarcoma cells in a cell based assay (CellTiter Blue) and that activation of the HSF1 pathway with an HSP90 inhibitor was not required for these compounds to inhibit bone osteosarcoma cell growth.
 	As such, the data in Applicant’s specification is limited to a specific type of cancer, namely bone osteosarcoma, and is limited to cell-based assays. No compound of instant formula (I) has been evaluated in any animal model of disease.
 	Importantly, the compound of instant claims 29-32, which is compound Example 169, was only tested in the Cell-based ELISA (Celllisa) assay using SK-OV-3 cells. As indicated above, this assay provides no information related to the mechanism of action of the compounds, nor does it establish whether the compounds of the invention display cellular activity in said cancer cells without activation of the heat shock response using the HSP90 inhibitor 17-AAG.
 	As such, the specification does not provide sufficient data regarding the ability of the compounds of the invention to treat the 8 claimed cancers in the instant claims.
 	Considering the state of the art and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 29-32.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,124,501 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 11,124,501 render obvious the instant claims.
 	Claims 1-21 of U.S. Patent No. 11,124,501 are drawn to a method of treating cancer with a compound of formula (I); claim 18 recites ovarian cancer; claim 19 recites breast cancer; claim 20 recites lung cancer; claim 21 recites skin cancer, which are diseases of instant claims 29-31.
The genus of cancer encompasses the different subtypes of cancer in instant claims 29-32.
The compound (Example 169) of the instant claims

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a compound of formula (I) 
    PNG
    media_image3.png
    217
    451
    media_image3.png
    Greyscale
 of claims 1-21 of U.S. Patent No. 11,124,501 for which the following definitions apply:
A1 = CR1; A2 = CR2; R1 = R2 = H; 
R4 = F; 
Q is a group of formula III 
    PNG
    media_image4.png
    154
    234
    media_image4.png
    Greyscale
 , wherein:
A5 = CR5; R5 = H;
Ring A is a fused 6 membered heteroaryl group comprising one heteroatom which is N (corresponding to ring A2 in claim 34; Q is IIIb in claim 34 and in claim 38);
A6 is N;
A7 = CR7; R7 is W2-X2-Y2-X3-Z2 , wherein 
W2, X2, X3 are absent;  
Y2 is –[CRaaRbb]s, Raa = Rbb = H; s = 1; 
Z2 is heterocyclyl substituted by ethyl (C2 alkyl);
m = 0.
 	 It would have been obvious to use the teachings of claims 1-21 of U.S. Patent No. 11,124,501 to arrive at the instant invention. A person of ordinary skill in the art would have been motivated to administer a compound encompassed by the genus of formula (I) such as the compound of instant claims 29-32, to treat cancer or a subtype of cancer such as breast cancer, or ovarian cancer, because claims 1-21 of U.S. Patent No. 11,124,501 teach that compounds of formula (I) are effective to treat cancer and the different subtypes of cancer, such as ovarian cancer or breast cancer. Thus, the person of ordinary skill in the art would have administered a compound encompassed by the genus of formula (I) such as the compound of instant claims 29-32, to treat cancer or a subtype of cancer such as breast cancer, or ovarian cancer, with the expectation of achieving therapeutic effect.

Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1-6, 9, 10 of U.S. Patent No. 10,647,678 (cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 9, 10 of U.S. Patent No. 10,647,678 render obvious the instant claims.
 	Claims 1-6, 9, 10 of U.S. Patent No. 10,647,678 are drawn to a compound of formula Ia. The Specification of U.S. Patent No. 10,647,678 teaches that the compounds of the invention are effective to treat cancer.
The genus of cancer encompasses the different subtypes of cancer in instant claims 29-32.
The compound (Example 169) of the instant claims

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a direct homolog 
Rb = H vs. Rb = methyl of a compound of formula (Ia) 
    PNG
    media_image5.png
    123
    263
    media_image5.png
    Greyscale
of claims 1-6, 9, 10 of U.S. Patent No. 10,647,678 for which the following definitions apply:
C3 = C4 = O; C1 = CR1; C2 = CR2; R1 = R2 = H; Rb = methyl; a = 1;
R4 = F; 

    PNG
    media_image6.png
    103
    154
    media_image6.png
    Greyscale

R7 is W2-X2-Y2-X3-Z2 , wherein 
X2, X2, X3 are absent;  
W2 is –[CRxRby]r, Rx = Ry = H; r = 1; 
Z2 is 6-membered nitrogen heterocyclyl substituted by ethyl (C2 alkyl).
 It would have been obvious to use the teachings of claims 1-6, 9, 10 of U.S. Patent No. 10,647,678 to arrive at the instant invention. A person of ordinary skill in the art would have been motivated to administer a direct homolog Rb = H vs. methyl of a compound encompassed by the genus of formula (Ia), such as the compound of instant claims 29-32, to treat cancer or a subtype of cancer, because claims 1-6, 9, 10 of U.S. Patent No. 10,647,678  teach compounds of formula (Ia), and the Specification of U.S. Patent No. 10,647,678 teaches that compounds (Ia) are effective to treat cancer. 
In the absence of unexpected results, stereoisomers are considered obvious variants of each other. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties". In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Thus, the person of ordinary skill in the art would have administered a homolog of a compound encompassed by the genus of formula (Ia) to treat cancer or a subtype of cancer such as breast cancer, or ovarian cancer, with the expectation of achieving therapeutic effect.

Claims 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12-27, 31, 32 of co-pending U.S. Patent Application No. 16/339,056 (published as US 2020/0039965, cited in IDS), in view of Foster (Trends in Pharmacological Sciences 1984, 524-527, cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 12-27, 31, 32 of co-pending U.S. Patent Application No. 16/339,056 render obvious the instant claims.
 	Claims 1, 4, 12-27, 31, 32 of co-pending U.S. Patent Application No. 16/339,056 are drawn to a compound of formula (I) which corresponds to a deuterated analog of the compound of the instant claims; claim 26 of co-pending U.S. Patent Application No. 16/339,056 is drawn to the following compounds
 
    PNG
    media_image7.png
    288
    305
    media_image7.png
    Greyscale
; 
    PNG
    media_image8.png
    163
    301
    media_image8.png
    Greyscale
; claims 31, 32 of co-pending U.S. Patent Application No. 16/339,056 are drawn to a method of treating cancer as a HSF1-mediated condition, with a compound of formula (I).
The genus of cancer encompasses the different subtypes of cancer in instant claims 29-32.
The compounds of claims 1, 4, 12-27, 31, 32 of co-pending U.S. Patent Application No. 16/339,056 are deuterated analogs of the compound of the instant claims

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .
Foster (Trends in Pharmacological Sciences 1984, 524-527) teaches that deuteration of drugs, i.e. replacement of hydrogen with deuterium, is useful for shutting off metabolism of CH bonds by P450, for lowering toxicity and changing other drug properties. Foster teaches enhancement of prolongation of drug activity by specific deuteration (page 525). 
 	 It would have been obvious to use the teachings of claims 1, 4, 12-27, 31, 32 of co-pending U.S. Patent Application No. 16/339,056 and Foster to arrive at the instant invention. A person of ordinary skill in the art would have been motivated to administer a compound of instant claims 29-32, to treat cancer or a subtype of cancer such as breast cancer, or ovarian cancer, because claims 1, 4, 12-27, 31, 32 of co-pending U.S. Patent Application No. 16/339,056 teach that its deuterated analogs are effective to treat cancer, and Foster teaches that the therapeutic effect of drugs is retained or enhanced by deuteration. Thus, the person of ordinary skill in the art would have administered a compound of instant claims 29-32, to treat cancer or a subtype of cancer such as breast cancer, or ovarian cancer, with the expectation of achieving therapeutic effect.

Conclusion
Claims 29-32 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627